Citation Nr: 1424090	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to an increased rating for residuals, status post surgery, goiter (claimed as thyroid condition), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978.  He died in December 2011 and the appellant is his widow.

These issues come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned during a November 2011 Travel Board hearing; a transcript of the hearing is of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's November 2011 Board hearing.  The Veteran waived initial RO consideration of that evidence.

At the time of his death in December 2011, the Veteran had a pending appeal for the issues of entitlement to an increased rating for a thyroid condition and entitlement to a higher initial rating for major depressive disorder.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed her of the decision by letter dated in March 2014.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claims that were pending at the date of the Veteran's death.

FINDINGS OF FACT

1.  The Veteran's depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function appropriately, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The Veteran's thyroid disability was not productive of hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals, status post surgery, goiter (claimed as thyroid condition), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7900 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

As the May 2009 rating decision granted service connection for depression, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in January 2010 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

By correspondence dated in February 2009 the Veteran was informed of the evidence and information necessary to substantiate the thyroid increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the diabetes and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In February 2009 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the thyroid claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran underwent adequate VA examinations that addressed the matters presented by this appeal.

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

I.  Depressive disorder

Diagnostic Code 9434 addresses major depressive disorder.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating for major depressive disorder is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for major depressive disorder is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Before undertaking analysis, it is notable that the Veteran was service-connected for major depressive disorder but not for such as anxiety disorder, which had also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to major depressive disorder.

VA examinations in April 2009 and February 2011 indicated that the Veteran had moderate to severe recurrent depressive disorder.

As noted, shortly prior to his death the Veteran testified at a November 2011 Board hearing.  At that hearing the Veteran indicated that he had a depressed mood on a daily basis, with mornings being the worse.  The Veteran stated that his employer was starting to notice his increasing anxiety and depression.  The Veteran also testified that he did not socialize like he used to in the past.  When his wife would urge him to go out he would agree the day before but then change his mind and not go out.  His wife would have to remind him to change his clothes.  His work performance as a human relations representative had decreased and his job was "hanging by a thread."  At night he would be unable to sleep as thoughts would go through his mind.  He no longer would sleep together with his wife and there was no sex.  The Veteran surmised that it would be better to be dead and had suicidal ideation on a weekly basis.  The Veteran stated that his symptoms had been worsening.  He related that he would often forget appointments and was late for company meetings or would just not show up.  He did not have contact with his friends and his wife had to help him to make sure he would take his medications.

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for depressive disorder for the entire appeal period.  The evidence through the claims period on appeal clearly reflected, among other things, that the Veteran had more than just moderate deficiencies adjusting socially.  The Veteran indicated that he had little or no contacts with his friends and would hardly even socialize with his wife.  As for employment, the Veteran's own Board hearing testimony, coupled with the July 2011 performance evaluation from the Veteran's employer clearly showed that the Veteran's occupational functioning had deteriorated to the point where his job was "hanging by a thread."

As for particular symptoms and criteria necessary for a 70 percent rating for major depressive disorder under Diagnostic Code 9434, the Board notes that the Veteran had shown himself to have difficulty in adapting to stressful circumstances.  The Veteran's depressive symptoms such as suicidal ideation, near-continuous panic or depression, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances have all been demonstrated.  Further, the Veteran's recounting of his social functioning essentially approximates an inability to establish and maintain effective relationships.

In sum, the Board finds that the evidence warrants a rating of 70 percent for major depressive disorder throughout the period on appeal.

In finding that the Veteran is entitled an initial rating of 70 percent for major depressive disorder during the appeal period, the question now becomes whether the Veteran was entitled to an initial rating in excess of 70 percent for depressive disorder at any time during the appeal period.

The Board observes that the evidence does not indicate that the Veteran had symptoms due to depressive disorder such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to depressive disorder had been suggested by any of the examiners or by the Veteran or his employer.  The Veteran had been consistent in his reports of not having delusions or hallucinations.  Acts of violence have not been noted by the various examiners.  While the Veteran is isolative, there has been nothing resembling a pattern of grossly inappropriate behavior.

The Veteran was able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives due to depressive disorder, or just minimal hygiene, had not been shown.  Total social impairment due to the symptoms enumerated in Diagnostic Code 9434 had not been shown.  In this regard, the Veteran was able to maintain a marriage, albeit with difficulties.  As noted, while employment difficulties were obvious, total occupational had not been shown.

The Board also notes that the Veteran's Global Assessment of Functioning (GAF) scores during the appeal period from the VA examiners have tended to be 52-55.  Scores from 51 to 60 are indicative of moderate difficulty in social and occupational functioning.  In other words, these GAF scores indicate that total occupational and social impairment die to the Veteran's depressive disorder had not been shown prior to his death.

Based on the foregoing, an initial rating in excess of 70 percent for depressive disorder was not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his depressive disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran was credible and consistent in the reports of the depressive symptoms he experienced.  In fact, in reaching the decision to increase the rating for the Veteran's depressive disorder, the Board has relied to a great extent on the Veteran's November 2011 Board hearing testimony.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture was so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal was not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9434, that has specifically contemplated the level of occupational and social impairment caused by service-connected depressive disorder.  The Veteran's symptoms such as depression, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships are specifically enumerated under Diagnostic Code 9434.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Thyroid condition

Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.

Note (1) to Diagnostic Code 7900 provides that, if disease of the heart is the predominant finding, the hyperthyroidism should be rated as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher rating than using the criteria above (Diagnostic Code 7900).

Note (2) provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Codes 6061-6079).

At his November 2011 Board hearing the Veteran stated that his thyroid condition was productive of difficulty in swallowing and an intolerance for cold.  He believed that his thyroid cancer was related to his service-connected goiter disability.  

A review of the April 2009 and February 2011 VA examinations does not reveal that the Veteran's thyroid condition was productive of hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure.  While tremors have been noted, the April 2009 VA examiner specifically stated that the tremors were not related to the Veteran's thyroid condition.  In the same manner, it appears that the February 2011 VA examiner has linked the Veteran's fatigability to insomnia related to his depressive disorder.  A comparison of blood pressure and pulse (134/76, 68, March 2009 VA record, and 134/78, 62, February 2011 VA examination) does not reflect increased pulse pressure or blood pressure.  The Board also observes that the April 2009 VA examiner opined that the Veteran's thyroid cancer was not related to his service-connected goiter condition.

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's thyroid disability.

While the Board has found the Veteran's statements to be credible, he was not competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's thyroid disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disability has been evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture was so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected disability.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An initial rating of 70 percent, but no higher, for major depressive disorder, is granted, subject to the applicable law governing the award of monetary benefits.

An increased rating for residuals, status post surgery, goiter (claimed as thyroid condition) is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


